Opinion issued October 29, 2009










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-09-00825-CV
____________

IN RE MICHAEL FRANCIS PALMA, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Michael Francis Palma, has filed a petition for a writ of mandamus
complaining that Judge Randy Wilson
 made an oral statement on September 25,
2009, that he would not hold an official hearing to review relator’s “Petition for
Motion for Judicial Review of Documentation or Instrument Purporting to Create a
Lien or Claim” without the presence of the entity who had filed the document at issue
in relator’s action.
          The record before us is insufficient to establish the trial court’s actions relevant
to relator’s complaint.  Based on the record before us, we conclude that the relator has
not established that the trial court abused its discretion.  See In re Prudential Ins. Co.
of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We deny the petition for a writ of mandamus.  
 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.